Citation Nr: 1223239	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  10-24 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for residuals of a groin injury, to include urethral stricture and neurogenic bladder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant had active service in the United States Air Force from February 1955 to May 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) that, in part, denied the appellant's claims of entitlement to service connection for tinnitus and for bladder infections claimed as due to an injury of the scrotum.

The scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record, not merely the diagnosis mentioned by the claimant.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  That holding was expanded to encompass other conditions in Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (claimant's identification of the benefit sought does not require technical precision).  The Board finds that the appellant's groin injury claim also contemplates conditions that are underlying causes of the claimed bladder infections and, accordingly, the issue has been recharacterized as indicated on the title page.

The March 2010 Statement of the Case (SOC) also addressed the issue of entitlement to service connection for dental injury to the appellant's upper front teeth.  However, as the appellant did not complete the procedural steps required for an appeal of that issue, the matter is not before the Board.  

In his May 2010 VA Form 9, the appellant requested a Travel Board hearing;  however, the appellant subsequently withdrew that request in May 2012.  See 38 C.F.R. § 20.704(d).  

The issue of entitlement to service connection for the residuals of a groin injury is addressed in the REMAND portion of the decision below and that issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's tinnitus is as likely the result of noise exposure in service or it is as likely a symptom of the Veteran's service-connected noise-induced hearing loss as it is the result of some other factor or factors.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Board is granting in full the benefit sought on appeal (service connection).  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

II. The Merits of the Claim

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Furthermore, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant contends that he currently suffers from tinnitus due to noise exposure from aircraft related to his duties as a jet engine mechanic while on active duty.  He maintains that his tinnitus is related to his in-service noise exposure and/or to his service-connected high frequency sensorineural hearing loss.  The appellant has stated that the ringing in his ears is not constant in nature and that he has had the condition for some time.

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.  

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Ringing in the ears is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

In April 1959, the Veteran underwent a separation examination.  There is no mention in the associated report of examination of any problems with tinnitus and no complaints of this condition were noted.  

The appellant was afforded a VA hearing examination in February 2008.  He reported that his main job in the Air Force was to run jet engines either on a test cell or to check for other mechanical problems.  He said that he was not given hearing protection.  The appellant also reported that his hearing loss and tinnitus had existed since 1956.  He complained of a heavy sensation in his ears.  After audiometric testing was conducted, the examiner rendered a diagnosis of bilateral sensorineural hearing loss; however, the examiner did not render a diagnosis of tinnitus because the appellant had not reported tinnitus.  The examiner concluded that the appellant's hearing loss was due to his exposure to jet engine noise during his military service.

The appellant subsequently stated in his April 2008 Notice of Disagreement (NOD) that he did not report tinnitus during the February 2008 VA examination because he did not know the meaning of the word.  He stated that, in fact, he did have ringing in his ears and that the 'heaviness' he reported to the examiner was part of the problem.  The appellant described his tinnitus as not constant, but recurrent.  

The evidence unfavorable to the claim for service connection consists of the service separation examination report which contains no mention of tinnitus; the many years between service and clinical documentation of hearing loss; the appellant's February 2008 denial of tinnitus; and the February 2008 negative VA audiology opinion.  

The appellant's tinnitus is recurrent and not constant, so it is feasible that he was not experiencing tinnitus on the date of his February 2008 VA examination.  The appellant has described his exposure to noise in service, in particular that he was around jet engine noise throughout his years of service.  He has reported that he first noticed the tinnitus many years ago.  The Board finds the Veteran's statements in this case to be credible/believable.  Moreover, the fact that the Veteran has been granted service connected for his bilateral hearing loss based on acoustic trauma in service adds to the credibility of his contention that his tinnitus is related to service because "an associated hearing loss is usually present" with tinnitus.  THE MERCK MANUAL, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  

Tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  With regard to the latter, the evidence of record reflects that the Veteran's hearing loss was "noise-induced", i.e., a result of his exposure to aviation noise in service.  For example, the audiologist who conducted the February 2008 VA examination concluded the Veteran's bilateral high frequency sensorineural hearing loss was related to service.  "High frequency tinnitus usually accompanies [noise-induced] hearing loss."  THE MERCK MANUAL, Sec. 7, Ch. 85, Inner Ear.

Viewing the evidence in the light most favorable to the Veteran, the positive evidence of record consists of the fact that he currently suffers from service-connected bilateral sensorineural hearing loss, as well as from tinnitus, and that he served as a jet engine mechanic while he was on active duty.  Based on the appellant's service record, it may be assumed that he experienced noise trauma associated with his Air Force duties.  In addition, the Veteran is competent to assert the occurrence of in-service injury.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The evidence for and against the claim for service connection for tinnitus is at least in approximate balance.  The Board finds that the Veteran's tinnitus is as likely the result of his noise exposure in service or it is as likely a symptom of his service-connected noise-induced hearing loss as it is the result of some other factor or factors.  Accordingly, service connection is warranted for tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.

REMAND

The medical evidence of record reflects that the appellant underwent a surgical procedure to repair a urethral stricture that was traumatic in origin in 1965.  He subsequently developed a neurogenic bladder and has experienced multiple bladder infections associated with the need to use catheters because of the neurogenic bladder.  The appellant is seeking service connection for these conditions.  He contends that he initially injured his urethra during his active service when he slipped and fell down onto the rung of a ladder in 1957, and landed on his scrotal area.  

The appellant has not been afforded a VA genitourinary examination.  Review of his private treatment records reveals that he has been diagnosed with various genitourinary disorders, to include urethral strictures, bladder stones, neurogenic bladder and recurrent bladder infections.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

There is lay evidence of record to indicate that the appellant incurred a groin injury while he was in service that is possibly related to the claimed genitourinary condition.  The appellant has presented written statements to that effect.  Private treatment records reveal various genitourinary diagnoses and a possible link to service.  In light of the existence of evidence of a traumatic incident capable of lay observation, and the fact that the appellant's urethral stricture has been clinically described as traumatic in nature, a genitourinary evaluation should be obtained on remand.

The evidence of record indicates that the appellant had been kicked in the perineum by a horse when he was approximately 11 years old.  The appellant's urethral stricture has been clinically related to trauma.  In addition, the private medical evidence of record reflects that the appellant reported, in 1965, having experienced difficulty in voiding with a very small stream and very slow passage for as long as he could remember.  

When a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  VA compensation is paid for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  The evidence of record has raised the issue of direct incurrence of an injury to the groin area, as well as the issue of aggravation of a pre-existing genitourinary disorder.  

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service is required to rebut the presumption of soundness.  38 U.S.C.A. § 1111.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In VAOGCPREC 3-2003, the VA General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).
The RO has not determined whether there is clear and unmistakable evidence that a genitourinary disorder pre-existed the appellant's entry into military service.  The RO also has not determined whether, if any such condition did pre-exist service, there is clear and unmistakable evidence that the pre-existing disorder was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the condition.

On remand, these deficiencies must be rectified.

These considerations require the gathering of military and medical records and further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  I

In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the RO for the following:

1.  Ensure that all notification and development action required by statutes, regulations, and any applicable legal precedents has been completed.

a.  If the presumption of soundness is deemed to be rebutted, advise the appellant as to the evidentiary burden placed upon him in a case in which the presumption of soundness has been rebutted.

b.  An appropriate period of time must be allowed for the appellant to respond and/or submit additional evidence.

2.  Contact the appellant to obtain the names and addresses of all VA, private or other government medical care providers and treatment centers where he has been treated for any genitourinary condition since service.  Obtain those records that have not been previously secured.  If any location contacted suggests other sources, those sources should be contacted.

3.  To the extent that an attempt to obtain any of these records is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and his representative are to be informed of any negative results and given opportunity to secure the records.

4.  After completing any additional notification and/or development action deemed warranted by the record, schedule the Veteran for a genitourinary examination by a physician to determine the nature, extent, onset date, and etiology of his claimed genitourinary pathology.  The claims file must be made available to and reviewed by the examiner.  Any studies deemed necessary must be performed.  An opinion in response to the questions below must be obtained even if the appellant does not report for the examination.

The examiner should consider the information in the claims file and the data obtained from the examination to provide a diagnosis and an opinion as to the etiology of any genitourinary disorder found.  The examiner is to accept as fact the appellant's statements about to the in-service ladder incident and to provide an opinion as to whether it is as likely as not that any documented genitourinary disorder is related to symptoms or signs the appellant may have had prior to service, in service (February 1955 to May 1959), or within one year of service separation.  

The examiner is to state whether the 1957 ladder injury caused the appellant's traumatic urethral stricture, including by way of aggravation.  Reference should be made to all private and VA medical evidence of record on that question.

The examiner must offer opinions as to whether the appellant's documented genitourinary condition(s) clearly and undebatably pre-existed service; and if so, whether it is at least as likely as not that any pre-existing genitourinary disorder increased in severity beyond the normal progression during service.  The examiner must discuss the 1965 medical reports relating to the discovery of the traumatic urethral stricture, as well as all other pertinent in-service and post-service clinical findings.

The examining physician must respond to the following specific questions and provide a full statement of the basis for the conclusions reached, with citation to medical literature as appropriate:

a.  What kind(s) of groin/perineum/penile injuries has the appellant had?  When did they occur?

b.  What sorts of conditions are etiologically related to such injuries?

c.  What is the likelihood, based on what is medically known about genitourinary pathology such as traumatic urethral strictures, that the reported in-service ladder injury in 1957 was the cause of the pathology as opposed to some other pathology from a previous injury or from some subsequent injury?  Explain.

d.  Was the urethral stricture symptomatic within one year of the appellant's service discharge in May 1959?  Explain.

e.  On the basis of the clinical record and the known development characteristics of the diagnosed traumatic urethral stricture, can it be concluded with clear and unmistakable certainty that any such diagnosed urethral condition pre-existed the appellant's entry into active military service in February 1955?  Explain.

f.  If any genitourinary pathology clearly pre-existed military service, can it be concluded with clear and unmistakable certainty that the pre-existing condition did not undergo a worsening in service to a permanent degree beyond that which would be due to the natural progression of the condition?  Explain.

If, and only if the genitourinary conditions did not clearly and unmistakably pre-exist service , the examiner is to apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any claimed disorder is causally or etiologically related to the Veteran's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the physician should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the physician concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the physician must state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's genitourinary pathology.  See Jones v. Shinseki, 23 Vet. App. 383 (2010).

5.  Upon receipt of the VA medical examination report, verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA examiner for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).  

6.  After completing any additional notification and/or development action deemed warranted, review the record again, including any newly acquired evidence, and re-adjudicate the issue on appeal.  

The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, including direct service connection, secondary service connection and aggravation of a pre-existing condition.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994) and Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).  

7.  If the benefit sought on appeal remains denied, the appellant and his representative must be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time is to be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


